GOSS, C. J.,
dissenting.
I dissent. My views may be found in the first reported opinion in this case, Coryell v. Old Colony Ins. Co., ante, p. 303.
The opinion of the present majority contains features, quite aside from the mere fixing of liability 'on facts like those involved here, that seem to be pregnant with trouble in future cases. The first point of the syllabus is very gen*317eral, but holds this fire to have been a “hostile” fire. But in the opinion appears this conclusion:
“The fire causing the damage having passed from- the place where it was intended to be, it thus became a ‘hostile’ element, and so remained until extinguished.”
This might be a correct proposition if the facts justified it; but in this case it is equivalent to saying that whenever any fire reaches outside the immediate receptacle in which it was intended to be and any damage is done by fire, smoke, oil, or soot, it is a “hostile” fire as that term is defined also in the second point of the syllabus. The opinion finds, as “a reasonable deduction from the facts admitted and proved,” just when and how the fire became an actionable fire under the policy. It says in effect that, as long as that which was called “flames” was in the furnace, it was a “friendly” fire, but when it got outside of the furnace door, laden with soot and vaporized oil, and came in contact with the air in the furnace room, “the outer rim of such flames” ignited the soot and vaporized oil and produced combustion. Thus, according to this conclusion of the opinion, was born a “hostile” fire, and it carried oil, smoke, and' soot from the furnace throughout the house. This of course was stated in an attempt to show from the evidence, in compliance with what has always been the law in nearly every jurisdiction, that there must be a second fire before there can be induced “hostile” fire. One need not be a scientist to know that the soot and vaporized oil here were the result of imperfect combustion on the plate inside the furnace; and that the soot once formed would not burn by contact either with the air or with fire outside the furnace. The evidence shows that the fire continued to -come out of the furnace until plaintiff shut it off. This ended both fires. Until then, according to the opinion, the center of the column of fire coming out of the furnace door and reaching up to the pipes must have been a “friendly” fire, but the “outer rim” of this column was a “hostile” fire. This explanation seems fantastic.
There is no evidence nor any presumption that any va-
*318porized oil consumed outside of the furnace produced any soot. We know that the flames did not ignite the asbestos covering of the pipes outside the furnace. It must be concluded that there was no secondary or hostile fire and that any unconsumed soot and vaporized oil was taken out of the furnace by a “friendly” fire, as that term has always been understood, except in the one case cited by the present opinion: O’Connor v. Queen Ins. Co., 140 Wis. 388. On
such facts as are present here that case stands alone, so far as I know. The dissenting opinion therein follows the almost unanimous rule in England and the courts of this country. The two other cases relied on, Cabbell v. Milwaukee Mechanics Ins. Co., 218 Mo. App. 31, and Pappadakis v. Netherlands Fire & Life Ins. Co., 137 Wash. 430, are discussed in the former opinion in this case.
Unless controlled by statute, insurance contracts should be ruled by the same principles as any other contracts. The damage to plaintiff’s property makes a strong appeal, but it appears that the decision goes contrary to principle and weight of authority. Whenever a court extends the rules to allow a recovery, it makes trouble for the future. It seems to mé the opinion does just this.
Eberly and Day, JJ., concur in this dissent.